 



Exhibit 10.3
TERM PROMISSORY NOTE
(Floating Rate)

          BORROWER’S NAME AND ADDRESS   OFFICER   MATURITY DATE
ProLink Holdings Corp.
       
ProLink Solutions, LLC
  K. Ehrhardt   September 30, 2009
410 S. Benson Lane
       
Chandler, Arizona 85224
       

         
$2,500,000.00
  Phoenix, Arizona   October 23, 2006

On September 30, 2009 (the “Maturity Date”), for value received, PROLINK
HOLDINGS CORP., a Delaware corporation and PROLINK SOLUTIONS, LLC, a Delaware
limited liability company (individually and/or collectively as the context
requires, “Borrower”), jointly and severally, promise to pay to the order of
COMERICA BANK or its successor-in-interest (“Lender”), at its office at 75 East
Trimble Road, San Jose, California 95131, or at such other place as Lender may
from time to time designate in writing, the principal sum of Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00), or so much thereof as may
be advanced from time to time, together with interest from the date of
disbursement computed on the principal balances hereof from time to time
outstanding, adjusted daily to the rate which is one percent (1.0%) per annum in
excess of the Base Rate of interest (as herein defined) being charged by Lender
(“Note”). For the purpose of this Note, the Base Rate is that rate so announced
by Lender as its “base rate” from time to time and which serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto. The interest rate payable hereunder shall fluctuate with any
change in the Base Rate, and such fluctuation in the interest rate shall be
effective on the effective date of each and every change in the Base Rate as,
from time to time, announced by Lender at its corporate headquarters in Detroit,
Michigan. The interest rate charged herein is further subject to the rate
reduction provisions of Section 2.3 of that certain Loan and Security Agreement
dated of even date herewith (the “Loan Agreement”). Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Loan
Agreement.
Commencing on December 1, 2006 and on the same day of each successive month
thereafter, Borrower shall make a principal payment of $52,083.33, plus accrued
interest with a final payment of all outstanding principal plus accrued interest
on the Maturity Date. Interest shall be computed daily based upon a three
hundred sixty (360) day year for the actual number of days elapsed. Should
interest not be paid when due, it shall become part of the principal and
thereafter bear interest as herein provided.
In addition to the regularly scheduled principal payments provided above, if
Borrower (a) is unable to maintain cash or cash equivalents on its balance sheet
of a minimum of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.000) as of the end of each fiscal quarter of Borrower’s fiscal year
and/or (b) an Event of Default shall have occurred during such fiscal year,
Borrower shall pay within ten (10) days of delivery to Lender of Borrower’s
fiscal year end statements, pursuant to Section 6.11(b) of the Loan Agreement,
thirty percent (30%) of

 



--------------------------------------------------------------------------------



 



Excess Cash Flow as an additional principal payment. This payment shall be
applied, in inverse order of maturity, to the principal balance outstanding
under this Note.
Should default be made in the payment of principal or interest when due after
the expiration of any applicable notice and opportunity to cure periods, or in
the performance or observance when due of any term, covenant or condition of any
deed of trust, security agreement or other agreement (including amendments and
extensions thereof) securing or pertaining to this Note, after the expiration of
any applicable notice and opportunity to cure periods, then, at the option of
Lender hereof and without notice or demand, the entire balance of principal and
accrued interest then remaining unpaid shall become immediately due and payable
and thereafter bear interest, until paid in full, at the increased rate of three
percent (3%) per annum over and above the interest rate(s) contracted for herein
as it may vary from time to time. Borrower acknowledges and agrees that during
the time that any payment of principal, interest or other amounts due under this
Note is delinquent, Lender will incur additional costs and expenses attributable
to its loss of use of the money due and to the adverse impact on Lender’s
ability to avail itself of other opportunities. Borrower acknowledges and agrees
that it is extremely difficult and impractical to ascertain the extent of such
costs and expenses and that proof of actual damages would be costly or
inconvenient. Borrower therefore agrees that interest at the increased rate of
three percent (3%) per annum over and above the interest rate(s) contracted for
in this Note represents a reasonable sum considering all the circumstances
existing on the date of this Note and represents a fair and reasonable estimate
of such costs and expenses. No delay or omission on the part of Lender hereof in
exercising any right hereunder, or under any such deed of trust, security
agreement or other agreement shall operate as a waiver of such right or of any
other right under this Note or under any such deed of trust, security agreement
or other agreement.
If any payment of principal or interest under this Note shall not be made within
fifteen (15) calendar days of the date due, a late charge of five percent (5%)
of the overdue amount may be charged by Lender for the purpose of defraying the
expenses incident to handling such delinquent payments. Borrower acknowledges
and agrees that it is extremely difficult and impractical to ascertain the
extent of such expenses and that proof of actual damages would be costly or
inconvenient. Borrower therefore agrees that such late charge represents a
reasonable sum considering all of the circumstances existing on the date of this
Note and represents a fair and reasonable estimate of the costs that will be
sustained by Lender due to the failure of Borrower to make timely payments. Such
late charge shall be paid without prejudice to the right of Lender to collect
any other amounts provided to be paid or to declare a default under this Note or
under the Deed of Trust referred to in this Note or from exercising any of the
other rights and remedies of Lender, including, without limitation, the right to
declare the entire balance of principal and accrued interest then remaining
unpaid immediately due and payable, subject to notice and cure as provided in
the Loan Agreement.
Borrower agrees to pay the contracted rate of interest, which includes interest
at the rate set forth herein and all costs and fees associated with obtaining
this credit accommodation to the extent any such costs and fees are deemed
interest under applicable law. Borrower and Lender agree that none of the terms
and provisions contained herein shall be construed to create a contract for the
use, forbearance or detention of money requiring payment of interest at a rate
in excess of the maximum interest rate permitted to be charged by the laws of
the State of Arizona. In such

 



--------------------------------------------------------------------------------



 



event, if any holder of this Note shall collect monies which are deemed to
constitute interest which would otherwise increase the effective interest rate
on this Note to a rate in excess of the maximum rate permitted to be charged by
the laws of the State of Arizona, all such sums deemed to constitute interest in
excess of such maximum rate shall, at the option of the holder, be credited to
the payment of other amounts payable hereunder or returned to Borrower.
If this Note is not paid when due, whether at its specified or accelerated
Maturity Date, Borrower promises to pay all costs of collection and enforcement
of this Note, including, but not limited to, reasonable attorneys’ fees and
costs, incurred by Lender on account of such collection or enforcement, whether
or not suit is filed hereon.
Principal and interest shall be payable in lawful money of the United States
without set off, demand or counterclaim. Borrower waives the defense of the
statute of limitations in any action on this Note. Presentment, notice of
dishonor, and protest are waived by all makers, sureties, guarantors and
endorsers of this Note. Such parties expressly consent to any extension of the
time of payment hereof or any installment hereof, to any renewal, and to the
release of any or all of the security given for the payment of this Note or the
release of any party liable for this obligation.
Borrower agrees that Lender may provide any financial or other information, data
or material in Lender’s possession relating to Borrower, this Note, the loan
evidenced by this Note, the property or the improvements, to Lender’s parent,
affiliate, subsidiary, participants or service providers, without further notice
to Borrower.
This Note is secured by the Collateral as such capitalized term is defined in
the Loan Agreement. This Note shall be governed and construed in accordance with
the laws of the State of Arizona.
Borrower may prepay this Note in whole or in part without penalty. No partial
prepayment shall affect the obligation of Borrower to pay the next and
subsequent regular installments payable hereunder until the entire balance of
principal and interest shall have been paid in full.

                  BORROWER:    
 
                PROLINK HOLDINGS CORP., a Delaware
corporation    
 
           
 
  By:   /s/ Michael Browne    
 
  Name:  
 
Michael Browne    
 
  Title:   Chief Financial Officer    
 
                PROLINK SOLUTIONS, LLC, a Delaware limited
liability company    
 
           
 
  By:   /s/ Michael Browne    
 
  Name:  
 
Michael Browne    
 
  Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



NOTICE: THIS NOTE CONTAINS PROVISIONS FOR A VARIABLE INTEREST RATE WHICH MAY
RESULT IN INCREASES IN THE INTEREST RATE AND IN THE MONTHLY INSTALLMENTS.

 